Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 was received and has been entered.  Claims 17-18, 20-21, 23-25, 27-28, and 32-35 were amended. Claims 17-35 are in the application.   Replacement Specification was submitted to correct minor typographical errors including “overlapping portion” for “projected print”.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the title of the invention for not being descriptive is maintained.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The previous objection to the specification for the phrase “describe a form” is withdrawn based on the amendment to the claim.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter: “ophthalmic articles” in claims 17-35 is withdrawn based on the deletion of this term from the claims.
Claim Objections
The previous objections to the claims are withdrawn based on the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claims 20 and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn based on the amendment to claims 20 and 23-25.  
Claim Rejections - 35 USC § 103
The previous rejection of claims 17-34 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) is withdrawn based on the amendment to claim 17.
Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) and US Pat. Pub. No. 20090186159 A1 to Mitchell et al (hereinafter Mitchell) . 
	Regarding claim 17, Debley teaches an installation for vapor deposition (ion beam sputtering, ibs) of a coating on optical articles (10), comprising: and a distribution mask (22) arranged on a path of a portion of the molecules emitted by said emitting source toward the rotary support of optical articles (10) during use, wherein the distribution mask (22) is formed with at least one arm (25-27 a-b) arranged so as to mask only a partial zone of an individual receptacle over a part of the revolution of the individual receptacle, this masked partial zone including the center of the individual receptacle. (See Debley, Fig. 2, 4, and Abstract and col. 3,  lines 15-20, 22-42, and col. 4 lines 25-35 and 47-50. )
Regarding claim 17, Debley does not explicitly teach a masked partial zone including the center of the individual receptacle.
Hedge is directed to an evaporation coating apparatus including a mask.
	Hedge teaches a masked partial zone including the center of the individual receptacle. (See Hedge, Figs. 11-14 and col. 11, lines 11-30.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a masked partial zone including the center of the individual receptacle, because Hedge teaches this would prevent deposition from reaching the center of the substrate. (See Hedge, col. 13, lines 50-54.) 
Regarding claim 17, Debley does not explicitly teach a masked partial zone including the center of the individual receptacle while the lateral portions are exposed to the molecules when emitted by the emitting source.
	Hedge teaches a masked partial zone including the center of the individual receptacle with the width of the sides of the masks adjusted to improve uniformity. (See Hedge, Figs. 11-14, 16A and col. 11, lines 11-30 and col. 14, lines 6-16.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a masked partial zone including the center of the individual receptacle, because Hedge teaches this would prevent deposition from reaching the center of the substrate and Hedges teaches the shape of the mask can be varied with reducing the width of the sides of the mask to improve uniformity. (See Hedge, col. 13, lines 50-54.) 
Regarding claim 17, Debley does not explicitly teach a source emitting molecules of a material to be deposited on the optical articles while in operation, the molecules being emitted from an evaporation cone.
	Zultzke is directed to an evaporation coating apparatus.
	Zultzke teaches a source emitting molecules of a material to be deposited on the optical articles while in operation, the molecules being emitted from an evaporation cone. (See Zultzke, paragraphs 11-12 and 15.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a source emitting molecules of a material to be deposited on the optical articles the molecules being emitted from an evaporation cone during operation, because Zultzke teaches this provides an art recognized equivalent structure for depositing coating on a substrate in an evaporation coating apparatus. (See Zultzke, paragraphs 11-12 and 15.)
Regarding claim 17, Debley does not explicitly teach a concave shaped rotary support comprising individual receptacles, each individual receptacle configured to receive an optical article and undergo revolution while the rotary support is rotating while in operation.
	Higuchi is directed to an evaporation coating apparatus.
	Higuchi teaches a concave shaped rotary support comprising individual receptacles, each individual receptacle configured to receive an optical article and undergo revolution while the rotary support is rotating while in operation. (See Higuchi, paragraphs 40-41 and 43; Figs. 2-3.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a concave shaped rotary support comprising individual receptacles, each individual receptacle configured to receive an optical article and undergo revolution while the rotary support is rotating while in operation, because Higuchi teaches this structure provides uniform deposition over each work. (See Higuchi, paragraph 5.) 
Regarding claim 17, Debley does not explicitly teach the optical articles have a significant curvature of sphericity such that a center of an optical article is closer to the emitting source than peripheral edges of the optical articles.
	Mitchell is directed to an optical coating apparatus.
	Mitchell teaches the optical articles have a significant curvature (central portion of 44) of sphericity such that a center of an optical article is closer to the emitting source (61, 62, 262) than a peripheral edges of the optical articles. (See Mitchell, Abstract, paragraphs 10-12; Figs. 1-2.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the optical articles with a significant curvature of sphericity such that a center of an optical article is closer to the emitting source than  peripheral edges of the optical articles, because Mitchell teaches this structure is an art recognized equivalent form of an optical coating used as a substrate in an optical coating apparatus. (See Mitchell, Abstract, paragraphs 10-12; Figs. 1-2.)
Regarding claim 17, the Applicant claims a specific material or article worked upon including optical articles have a significant curvature of sphericity such that a center of an optical article is closer to the emitting source than peripheral edges of the optical articles The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Debley in view of Mitchell would be capable of coating  optical articles have a significant curvature of sphericity such that a center of an optical article is closer to the emitting source than a peripheral edges of the optical articles. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “to be deposited on the optical articles”  merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of the Debley, is fully capable of combining a specific components as the substrate (i.e. optical articles have a significant curvature of sphericity such that a center of an optical article is closer to the emitting source than a peripheral edges of the optical articles  ) with since the Debley in view of Hedge and Zultzke and Higuchi and Mitchell disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 17 (for vapor deposition of a coating on optical articles).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The combination of references is capable of the intended use and as a result meets the claim.
Claim 17 recites an intended use clause (i. e. during use, intended to receive,). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of references is capable of the intended use and as a result meets the claim.
Regarding claim 18, Debley teaches the at least one arm (25-27) is arranged so as to be centered facing the concentric track. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
	Regarding claim 18, Debley does not explicitly teach the individual receptacles of optical articles are arranged in concentric tracks. 
	Higuchi teaches the individual receptacles of optical articles are arranged in concentric tracks. (See Higuchi, paragraphs 40-41 and 43; Figs. 2-3.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the individual receptacles of optical articles are arranged in concentric tracks, because Higuchi teaches this provides uniform deposition over each work. (See Higuchi, paragraph 5.) 
Regarding claim 19, Debley teaches one arm (25-27) is curved, extending along an associated track. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 20, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width at right angles to the associated track which is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of molecules in a central portion of the optical articles and allows the deposition of molecules in two lateral portions of the optical articles arranged on either side relative to the associated track.
Examiner is considering overlapping portion of the arm to be equivalent to the projected print.
	Hedge teaches the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of molecules in a central portion of the optical articles and allows the deposition of molecules in two lateral portions of the optical articles arranged on either side relative to the associated track. (See Hedge, col. 11, lines 15-20 and Figs. 10A.)
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the width of the arm at right angles to the associated track is configured so that the projected print of the arm on the optical articles of the associated track has a width at right angles to the associated track which is less than the width of the optical articles when the latter are borne by the rotary support such that, during use, said arm prevents the deposition of molecules in a central portion of the optical articles and allows the deposition of molecules in two lateral portions of the optical articles arranged on either side relative to the associated track, because Hedge teaches this provides deposition in the desired pattern over the work. (See Hedge, col. 13, lines 50-55.)
Regarding claim 21, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) of the arm extends in a direction at right angles to the track and is less than the width (LA) of the optical articles intended to be borne by the rotary support.  
Hedge teaches the width (La) of the arm extends in a direction at right angles to the track and is less than the width (LA) of the optical articles intended to be borne by the rotary support. (See Hedge, col. 11, lines 15-20 and Figs. 10A.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the width (La) of the arm extends in a direction at right angles to the track and is less than the width (LA) of the optical articles intended to be borne by the rotary support, because Hedge teaches this provides deposition in the desired pattern over the work. (See Hedge, col. 13, lines 50-55.)
Regarding claim 22, Debley teaches the mask comprises an arm (25-27) for each track (15) of the rotary support. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 23, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 60% and 95% of the width of the optical articles borne by the rotary support.  
Debley teaches the width of the mask is adjusted to provide the optimal coating rate. (See Debley, col. 2, lines 35-40.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 24, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 80% and 90% of the width of the optical articles borne by the rotary support.  
Debley teaches the width of the mask is adjusted to provide the optimal coating rate. (See Debley, col. 2, lines 35-40.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 25, Debley teaches the width of the mask can be adjusted to desired coating for the entire segment. (See Debley, Abstract.)
Debley does not explicitly teach the width (La) at right angles to the associated track of the projected print of the arm on the optical articles of the associated track lies between 85% of the width of the optical articles borne by the rotary support.  
Debley teaches the width of the mask is adjusted to provide the optimal coating rate. (See Debley, col. 2, lines 35-40.)
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different metals and their alloy, through routine experimentation, with a reasonable expectation of success, to the select the proper width of the mask, as a result-effective variable, in order to provide the optimal coating rate for the entire segment. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Regarding claim 26, Debley teaches each arm has a rounded end. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 27, Debley does not explicitly teach the radius of curvature of the rounded ends corresponds to the radius of curvature of the optical article.  
Hedge teaches the radius of curvature of the rounded ends corresponds to the radius of curvature of the optical article having to receive the coating. (See Hedge, Fig. 10A and col. 11, lines 10-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the radius of curvature of the rounded ends corresponds to the radius of curvature of the optical article, because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 11, lines 23-28.) 
 Regarding claim 28, Debley does not explicitly teach the mask comprises a central portion whose form is configured to compensate for a non-uniformity of the evaporation cone between the different tracks of receptacles of optical articles.
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Debley teaches all of the structure capable of the same function (elliptical central portion), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application. Debley teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
Regarding claim 29, Debley teaches for each track of receptacles, a first arm (25-27a) and a second arm (25-27 b) extending the central portion symmetrically on either side of the central portion (portion of arm between 25-27a and 25-27b). (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 30, Debley teaches the central portion has an elliptical form. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 31, Debley teaches the length of the arms increases (27b to 26b) with the distance of the concentric associated tracks from the axis of rotation (A) of the rotary support. (See Debley, Figs. 1-4 and col. 4, lines 25-35.)
Regarding claim 32, Debley does not explicitly teach the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 600 and 1600.  
Hedge teaches the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 100 and 1800. (See Hedge, Fig. 10A and col. 11, lines 10-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 600 and 1600 , because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 14, lines 60-65.)  
 Regarding claim 33, Debley does not explicitly teach the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 800 and 1400.  
Hedge teaches the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 100 and 1800. (See Hedge, Fig. 10A and col. 11, lines 10-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the length of the pairs of curved arms, together with a central portion, angularly masks a segment of a circle of between 800 and 1400, because Hedge teaches this structure can be useful to provide film thickness uniformity. (See Hedge, col. 14, lines 60-65.)  
Regarding claim 34, Debley teaches the ends of the arms (25-27 a-b) are inscribed in a form corresponding to a trace of the central portion (central portion of 30) of the central mask. (See Debley, Figs. 1 and 4.)
The previous rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) as applied to claims 17and further in view of US Pat. Pub. No. 20130228121 A1 to Pei (hereinafter Pei) is being maintained.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,447,653 to Debley et al (hereinafter Debley) and US Pat. Num. 6,716,322 to Hedge et al (hereinafter Hedge) and US Pat. Num. 7,311,939 to Zultzke et al (hereinafter Zultzke) and US Pat. Pub. No. 20160303607 A1 to Higuch et al (hereinafter Higuchi) and US Pat. Pub. No. 20090186159 A1 to Mitchell et al (hereinafter Mitchell) as applied to claim 17 and further in view of US Pat. Pub. No. 20130228121 A1 to Pei (hereinafter Pei).
Regarding claim 35, Debley does not explicitly teach the rotary support has a concave form such that the receptacles of optical articles are arranged equidistant from the emitting source.  
Pei is directed to an optical coating device.
Pei teaches the rotary support has a concave form such that the receptacles of optical articles are arranged equidistant from the emitting source. (See Pei, Fig. 4 and paragraphs 15-16.)
It would have been obvious to a person of ordinary skill in the art at the time invention was filed to include the rotary support has a concave form such that the receptacles of optical articles are arranged equidistant from the emitting source, because Pei teaches this structure can be useful to provide film thickness with a preset value. (See Pei, Fig. 4 and paragraphs 15-16.)
Response to Arguments
Applicant's arguments filed 12-31-20 have been fully considered but they are not persuasive. Applicant’s representative argues on second paragraph of page 13 of the Remarks Section that the secondary reference “Hedge does not disclose a support comprising receptacles configured to receive ophthalmic articles, like lenses, to be coated.”  Hedges is not being relied on to teach this claimed element. 
Applicant’s representative argues in third paragraph of page 13 of the Remarks Section that the secondary reference Hedge is directed to lift off deposition and “A person of ordinary skill in the art would not have the motivation to combine Debley and Hedges for at least these reasons.”  Examiner disagrees as Hedges teaches the shape of the mask can be varied with reducing the width of the sides of the mask to improve uniformity. (See Hedges, Figs. 11-14, 16A and col. 14, lines 6-16.)
Applicant’s representative argues in first paragraph of page 14 of the Remarks Section that the primary reference “The mask of Debley comprises arms (segments 25a, 25b, 26a, 26b, 27a, and 27b), but those arms will mask the mirrors totally because the width of the arms as shown in figures is equal or larger than the diameter of the mirrors… Therefore, even if a person having ordinary skill in the art would have combined Debley and Hedge, the person would not have achieved the object of amended claim 17.”  Examiner disagrees as the primary reference Debley is not being relied on to teach this claimed limitation ie specific dimensions. Instead, Hedges teaches the shape of the mask can be varied with reducing the width of the sides of the mask to improve uniformity. (See Hedges, Figs. 11-14, 16A and col. 14, lines 6-16.)
Applicant’s representative argues in the second paragraph of page 14 of the Remarks Section that the teaching reference “Zultzke appears to disclose different ring-shaped masks having periodical structures at their edges, which is quite different to the disclosure of Debley.” and in the primary reference “the rotating support in Debley is a flat plate, whereas the rotating support in Zultzke is dome shaped.” Examiner disagrees as Zlutzke is not being relied on to teach the shape of the masks”. 
Applicant’s representative argues in the last paragraph of page 14 to first paragraph of page 15 of the Remarks Section that the teaching reference Higuchi is a very complex installation for coating articles without a mask and with individual rotating supports fixed to a dome. Examiner disagrees as Higuchi is not being relied onto to teach a mask. Further, Examiner considers it would have within the skill of a person with ordinary skill in the art to modify Debley and Higuchi because they are both in the same field of deposition.
 Applicant’s representative argues in the second paragraph of page 15 of the Remarks Section that the references are “missing multiple elements of the current claims, and, as such, is unable to form the basis of a prima facie case of obviousness against the claims.”   Examiner disagrees. As set forth above all of the claim limitations have been argued against including identifying elements of the claims. As a result, a valid prima facie case of obviousness has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary ExaminerArt Unit 1717